Citation Nr: 0524466	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left thigh, classified as Muscle 
Group XIV, currently assigned a 30 percent evaluation.

2.  Entitlement to an increased rating for left hip 
bursitis/arthritis, currently assigned a 20 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from July 1944 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO), which 
confirmed a 30 percent evaluation for residuals of a shell 
fragment wound to the left thigh, classified as Muscle Group 
XIV, and a 20 percent evaluation for left hip bursitis, 
reclassified as including arthritis.  

Although in his Substantive Appeal, appellant requested a 
Travel Board hearing and subsequently was informed that such 
hearing was scheduled for December 2004, he failed to report 
for it (See also a December 2004 written statement from 
appellant, received after the date of that scheduled hearing, 
cancelling that hearing).  An August 2005 motion by 
appellant's representative to advance this appeal on the 
Board's docket for good cause (appellant's age) was 
subsequently granted.

The appellate issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

With respect to the appellate issues, additional evidentiary 
development appears indicated, for the following reasons.

In an August 2005 informal hearing presentation, appellant's 
representative argued that appellant's disabilities in 
question had worsened since his last VA examination was 
conducted in January 2001; and that a more recent examination 
should be ordered.  It is apparent that appellant has not 
been afforded an appropriate VA examination since that 
January 2001 VA examination, conducted more than five and a 
half years ago; and that said VA examination was rather 
cursory and inadequate.  For example, the severity and extent 
of the muscle loss, decreased strength, and other functional 
impairment of the left thigh shell fragment wound was not 
adequately described, nor was the severity of painful motion 
involving the left hip.  Additionally, although the examiner 
described the left thigh shell fragment wound as involving 
Muscle Groups XIII and XV, it was specifically noted in the 
examination report that the claims file was not available for 
review.  The RO, in its rating decisions over the years, has 
only classified the service-connected residuals of a left 
thigh wound as involving Muscle Group XIV.  Thus, in order to 
equitably decide said issues, it is the Board's opinion that 
additional appropriate examination or examinations should be 
conducted to attempt to reconcile the conflicting and/or 
inadequate findings with respect to the nature, extent, and 
severity of the disabilities in question.

Additionally, in response to a June 2001 Veterans Claims 
Assistance Act of 2000 (VCAA) notice issued by the RO, 
appellant and his daughter later that month requested the RO 
to obtain all of his available VA clinical records, 
specifically from the Salisbury VA Medical Center and the 
Winston-Salem and Charlotte VA outpatient clinics.  Although 
certain VA clinical records were subsequently obtained from 
the Salisbury VA Medical Center, it is unclear whether the RO 
attempted to obtain such records from the Winston-Salem and 
Charlotte VA outpatient clinics.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain any 
additional, relevant VA medical 
treatment records pertaining to the 
service-connected left thigh and hip 
disabilities, including, but not 
limited to, those from the Winston-
Salem and Charlotte VA outpatient 
clinics, and associate these with 
the claims folder.  

2.  With respect to the issues of 
increased ratings for residuals of a 
shell fragment wound to the left 
thigh and left hip 
bursitis/arthritis, the RO should 
arrange appropriate examination(s).  
All indicated tests and studies 
should be performed.  If deemed 
advisable, a color photograph of the 
left thigh shell fragment wound 
scars should be taken.  The entire 
claims folder should be reviewed by 
the examiner(s) prior to 
examination(s).

The examiner(s) should describe in 
sufficient detail all residuals of 
the service-connected shell fragment 
wound to the left thigh and left hip 
bursitis/arthritis.  Any scarring, 
muscle damage, or other residuals 
attributable to the service-
connected left thigh wound should be 
described in adequate detail, 
including clarifying whether the in-
service wound only affected Muscle 
Group XIV or affected Muscle Groups 
XIII and XV (and the service medical 
records in particular should be 
referred to in addressing this 
matter).  Ranges of motion of the 
left hip and associated 
symptomatology, such as any painful 
motion and its severity, should also 
be recorded.  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected 
shell fragment wound to the left 
thigh and left hip 
bursitis/arthritis should be 
described in adequate detail (e.g., 
any gait impairment and its 
severity).

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report(s).

3.  The RO should review any 
additional evidence and readjudicate 
the appellate issues, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.  The RO 
should consider the appropriateness 
of assigning separate evaluations 
for any left thigh shell fragment 
wound scarring and/or neurologic 
deficits attributable to the wound, 
if warranted.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


